Title: To James Madison from Joseph Howell, 28 December 1790
From: Howell, Joseph
To: Madison, James


Sir
Office of (late) Army Accts Decemr. 28t. 1790.
On a reference to the Muster Rolls of the late Line of Virginia, I find Lieut: William OCallis became supernumerary on the first of October 1778. in consequence of which he was entitled under the Resolve of Congress of the 24 Novemr. following to one Years pay, but as Mr. OCallis did not present this Claim agreeably to the Resolve of the 2d November 1785 it must be considered as foreclosed unless Congress may please to grant him Relief.
I have some time since returned the Name of this Gentleman to the Secretary of War for the proportion of Lands allowed him by Congress in their Resolve of Septemr. 16t 1776. On application to the Secretary a Warrant will issue. I have the Honor to be Sir Your obedt. servt.
Joseph Howell
